                          United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

UNITED STATES OF AMERICA                       §
                                               §   Case Number: 4:09-CR-193
v.                                             §   Judge Mazzant
                                               §
FRANCESK SHKAMBI                               §

                           MEMORANDUM OPINION & ORDER

        Pending before the Court is Defendant’s Renewed Motion for Reduction of Sentence

 Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) for Extraordinary and Compelling Reasons (Dkt. #515).

 The Court, having considered the motion, the response, the record, and the applicable law, finds

 that the motion must be DENIED.

                                         I. BACKGROUND

        On October 11, 2013, a jury convicted Defendant Francesk Shkambi (“Shkambi”) of

 Conspiracy to Distribute or Possess with Intent to Distribute Cocaine, Heroin, 3,4

 Methylenedioxymethamphetamine (“Ecstasy”) or Marijuana, in violation of 21 U.S.C. § 846.

 Shkambi led a criminal organization with three co-defendants to smuggle cocaine and marijuana

 into the United States from Albania. Shkambi also negotiated with a foreign source to traffic

 cocaine from Mexico to Europe. The jury found Shkambi responsible for trafficking 85 kilograms

 of cocaine, 4 kilograms of heroin, approximately 122 pounds of marijuana, and 4,000 pills of

 Ecstasy. On July 16, 2014, the Court sentenced Shkambi to 324 months’ imprisonment with three

 years’ time-served credit stemming from his detention in Albania on related charges. On April 14,

 2016, Shkambi received sentence reduction under to 21 U.S.C. § 3582 to 249 months. Shkambi

 is serving his sentence at FCI Elkton. See https://www.bop.gov/inmateloc/ (Register Number:

 46728-039). The Bureau of Prisons (“BOP”) projects he will be released on January 4, 2030. Id.
        Shkambi seeks compassionate release based on his obesity, long-haul COVID-19

symptoms, and immune suppressing gout medication. Shkambi argues these conditions, combined

with inadequate social distancing protocol at FCI Elkton, constitute “extraordinary and compelling

reasons” to grant a sentence reduction (Dkt. #515). The Government opposes the sentence

reduction, arguing Shkambi has not demonstrated “extraordinary and compelling reasons” and a

sentence reduction is unwarranted based on the § 3553(a) factors (Dkt. #510).

        On August 6, 2020, the Court denied Shkambi’s original motion for a sentence reduction

(Dkt. #512). On April 7, 2021, the Fifth Circuit reversed the Court’s decision. See United States

v. Shkambi, 2021 WL 1291609, at *4 (5th Cir. 2021). In remanding the case, the Fifth Circuit

instructed the Court to conduct an independent inquiry into whether “extraordinary and

compelling” reasons exist, regardless of the Sentencing Commission’s policy statement Id. On

April 28, 2021, following the decision by the Fifth Circuit, Shkambi filed a supplemental brief in

support of his original motion (Dkt. #515).

                                         II. LEGAL STANDARD

        A judgment of conviction imposing a sentence of imprisonment “constitutes a final

judgment and may not be modified by a district court except in limited circumstances.” Dillon v.

United States, 560 U.S. 817, 824 (2010) (quoting 18 U.S.C. § 3582(b)); see also 18 U.S.C.

§ 3582(c). One such circumstance arises from 18 U.S.C. § 3582(c)(1)(A), the statute authorizing

compassionate release. Under § 3582(c)(1)(A), a district court may grant a sentence reduction if

it finds: (1) a defendant “fully exhausted all administrative rights”; (2) “extraordinary and

compelling reasons warrant such a reduction”; (3) “such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission”; and (4) such a reduction is appropriate

“after considering the factors set forth in § 3553(a) to the extent that they are applicable.” 18 U.S.C.



                                                  -2-
§ 3582(c)(1)(A).

           The First Step Act of 2018 made the first major changes to compassionate release since its

authorization in 1984. Pub. L. 115-391, 132 Stat. 5194. Procedurally, the First Step Act removed

the Director of the BOP as the sole arbiter of compassionate release. Instead, the law enabled a

defendant to move for compassionate release directly in district court after exhausting their

administrative rights. 18 U.S.C. § 3582(c)(1)(A). Prior to this change, the BOP retained sole

gatekeeping authority over compassionate release petitions. United States v. Brooker, 976 F.3d

228, 232 (2d Cir. 2020). This resulted in underuse and mismanagement. 1 Id. Through the First

Step Act, Congress sought to mitigate this by “increasing the use and transparency of

compassionate release” Pub. L. 115-391, 132 Stat. 5194, 5239 (capitalization omitted).

           Substantively, the First Step Act also modified the “extraordinary and compelling reasons”

determination. Congress never defined what constitutes “extraordinary and compelling,” but

rather delegated this determination to the Sentencing Commission. 2                               By the text of

§ 3582(c)(1)(A), any sentence reduction must be “consistent with applicable policy statements

issued by the Sentencing Commission.” However, since passage of the First Step Act, the

Sentencing Commission has not updated its guidelines on compassionate release. 3 This has


1
  In 2013, a report from the Office of the Inspector General revealed that the BOP granted compassionate release to
only an average of 24 incarcerated people per year. See U.S. Dep't of Just. Office of the Inspector General, The Federal
Bureau of Prisons’ Compassionate Release Program 1 (2013), https://www.oversight.gov/sites/default/files/oig-
reports/e1306.pdf (last visited April 14, 2020). And of the 208 people whose release requests were approved by both
a warden and a BOP Regional Director, 13 percent died awaiting a final decision by the BOP Director. Id.; see also
Extraordinary and Compelling: A Re-Examination of the Justifications for Compassionate Release, 68 M D. L. REV.
850, 868 (2009) (noting that, in the 1990s, 0.01 percent of inmates annually were granted compassionate release).
2
 In 28 U.S.C. § 994(a)(2), Congress granted the Commission broad authority to promulgate “general policy statements
regarding application of the guidelines or any other aspect of sentencing or sentence implementation that in the view
of the Commission would further the purposes set forth in [18 U.S.C. § 3553(a)(2)].” And in 28 U.S.C. § 994(t),
“Congress instructed the Commission to ‘describe what should be considered extraordinary and compelling reasons
for sentence reduction, including the criteria to be applied and a list of specific examples.’” United States v. Garcia,
655 F.3d 426, 435 (5th Cir. 2011) (quoting 28 U.S.C. § 994(t)).
3
    The Sentencing Commission currently lacks a quorum to issue new guidelines.

                                                          -3-
created significant disagreement across the country whether the pre-First Step Act policy statement

is still “applicable,” and thus binding on district courts.

        The Fifth Circuit recently joined the Second, Fourth, Sixth, Seventh, and Tenth Circuits in

concluding that the Sentencing Commission’s policy statement, § 1B1.13, is no longer binding on

a district court. See Shkambi, 2021 WL 1291609, at *4 (“The district court on remand is bound

only by § 3582(c)(1)(A)(i) and, as always, the sentencing factors in § 3553(a). In reaching this

conclusion, we align with every circuit court to have addressed the issue.”). Under this new

framework, § 1B1.13 still binds district courts on motions made by the BOP, but, for motions made

directly by an inmate, district courts are free to consider any relevant fact in determining if

“extraordinary and compelling reasons” exist. See Brooker, 976 F.3d at 235–36 (because the First

Step Act allows both inmates and the BOP to file compassionate-release motions under §

3582(c)(1)(A), § 1B1.13 now applies only when such motions are made by the BOP and is

inapplicable when a compassionate-release motion is made by a defendant); United States v.

McCoy, 981 F.3d 271, 282 (4th Cir. 2020) (“A sentence reduction brought about by motion of a

defendant, rather than the BOP, is not a reduction ‘under this policy statement.’”); United States

v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020) (agreeing with Brooker and holding that there is no

“applicable” policy statement for § 3582(c)(1)(A) motions after the First Step Act); United States

v. Jones, 980 F.3d 1098, 1109 (6th Cir. 2020) (“Until the Sentencing Commission updates

§ 1B1.13 to reflect the First Step Act, district courts have full discretion in the interim to determine

whether an ‘extraordinary and compelling’ reason justifies compassionate release”).

        Despite this newfound discretion, district courts are not without guidance in determining

whether “extraordinary and compelling reasons” exist. First, Congress has explicitly limited that

“[r]ehabilitation of the defendant alone shall not be considered an extraordinary and compelling



                                                  -4-
reason. 28 U.S.C. § 994(t) (emphasis added). Second, the Sentencing Commission’s policy

statement and commentary is still persuasive. United States v. Logan, No. 97-CR-0099(3), 2021

WL 1221481 (D. Minn., Apr. 1, 2021) (finding that § 1B1.13’s definition of “extraordinary and

compelling” should be afforded “substantial deference . . . as such deference is consistent with the

intent (even if not mandated by the letter) of § 3582(c)(1)(A)”). Application Note 1 of the policy

statement provides that “extraordinary and compelling reasons” exist when: (1) a terminal illness

or other medical condition “substantially diminishes the ability of the defendant to provide self-

care within the environment of a correctional facility”; (2) a defendant, who is at least 65 years

old, “is experiencing a serious deterioration in physical or mental health because of the aging

process” and “has served at least 10 years or 75 percent of his or her term of imprisonment”; and

(3) a defendant has minor children without a caregiver or with an incapacitated spouse or partner

who needs the defendant to be the caregiver. U.S.S.G. § 1B1.13, n.1(A)-(C). Lastly, BOP Program

Statement 5050.50 (“PS 5050.50”), amended after passage of the First Step Act, describes the

factors BOP considers grounds for compassionate release. See PS 5050.50 ¶¶ 3–6. These grounds

are similar to the reasons identified by the Sentencing Commission, but also include a list of factors

like rehabilitation and circumstances of the offense.4 Id.

         Building from this guidance, district courts across the country have identified additional

situations where “extraordinary and compelling reasons” exist. First, while rehabilitation alone is

not an “extraordinary and compelling” reason for a sentence reduction, it can be a significant factor

warranting a sentence reduction when an inmate has an otherwise qualifying condition. 5 See


4
  PS 5050.50’s nonexclusive factors are: “the defendant’s criminal and personal history, nature of his offense,
disciplinary infractions, length of sentence and amount of time served, current age and age at the time of offense and
sentencing, release plans, and ‘[w]hether release would minimize the severity of the offense.’” United States v.
Saldana, 807 F. App’x 816, 819 (10th Cir. 2020) (quoting PS 5050.50 ¶ 7).
5
 18 U.S.C. § 3142(g) aids the Court in determining whether a defendant is a danger to the community. Applicable
factors include: “the nature and circumstances of the offense,” “the person's character, physical and mental condition,

                                                         -5-
United States v. Rodriguez, 451 F.Supp.3d 392, 405 (E.D. Pa. 2020) (noting that the Sentencing

Commission itself interpreted § 3582(c)(1)(A) as allowing consideration of an inmate’s

rehabilitation). If an inmate demonstrates a long, comprehensive record of rehabilitation, it goes

to whether injustice would result if they remain incarcerated. See Brooker, 976 F.3d at 238

(identifying “the injustice of [a] lengthy sentence” as a factor that may weigh in favor of a sentence

reduction). Second, courts consider any changes in law and the sentencing guidelines when

determining if a sentence is extraordinary. For example, courts grant compassionate release at a

remarkable rate for inmates subject to the now-abolished § 924(c) sentence-stacking. See McCoy,

981 F.3d at 285 (“As the court observed in Bryant, multiple district courts have concluded that the

severity of a § 924(c) sentence, combined with the enormous disparity between that sentence and

the sentence a defendant would receive today, can constitute an ‘extraordinary and compelling’

reason for relief under § 3582(c)(1)(A)”). Though Congress did not retroactively eliminate

§ 924(c) sentence-stacking, courts consider whether the outdated policy warrants relief on a

case-by-case basis. 6

        Even if extraordinary and compelling reasons exist, they must outweigh the 18 U.S.C.

§ 3553(a) factors to warrant sentence reduction. See 18 U.S.C. § 3582(c)(1)(A). These factors are:

        (1) the nature and circumstances of the offense and the history and characteristics
            of the defendant;

        (2) the need for the sentence imposed—

                 (A) to reflect the seriousness of the offense, to promote respect for the law,
                     and to provide just punishment for the offense;

                 (B) to afford adequate deterrence to criminal conduct;


family ties, employment, . . . criminal history,” and “the nature and seriousness of the danger to any person or the
community that would be posed by the person's release.” 18 U.S.C. § 3142(g).
6
  See Shon Hopwood, Second Looks & Second Chances, 41 CARDOZO L. REV. 83, 123-24 (2019) (arguing Congress
did not make § 924(c) sentence-stacking retroactive because it did not want to make all inmates “categorically”
eligible for sentencing relief, but Congress meant for relief from draconian sentences to apply “individually”).

                                                        -6-
                 (C) to protect the public from further crimes of the defendant; and

                 (D) to provide the defendant with needed educational or vocational training,
                     medical care, or other correctional treatment in the most effective
                     manner;

       (3) the kinds of sentences available;

       (4) the kinds of sentence and sentencing range [provided for in the U.S.S.G.] . . .

       (5) any pertinent [Sentencing Commission] policy statement . . .

       (6) the need to avoid unwarranted sentence disparities among defendants with
           similar records who have been found guilty of similar conduct; and

       (7) the need to provide restitution to any victims of the offense.

Id. § 3553(a).

                                            III.DISCUSSION

       Shkambi moves for compassionate release based on his obesity, long-haul COVID-190

symptoms, and immune suppressing gout medication. Shkambi argues these medical conditions,

coupled with inadequate social distancing protocol at FCI Elkton, present a serious risk of

reinfection of COVID-19. Shkambi argues this constitutes “extraordinary and compelling

reasons” warranting compassionate release. The Government did not respond to Shkambi’s

renewed motion, but opposed his original motion based on identical reasons.

       Although Shkambi has met § 3582(c)(1)(A)’s exhaustion requirement, he has not met the

statute’s requirement that “extraordinary and compelling reasons” exist warranting a reduction of

his sentence. Shkambi’s motion, therefore, must be denied.

A. Shkambi Has Met § 3582(c)(1)(A)’s Exhaustion Requirement.

       Shkambi’s compassionate release motion may only be considered if he first meets

§ 3582(c)(1)(A)’s exhaustion requirement.        Courts may not consider a modification to a



                                                 -7-
defendant’s sentence under § 3582(c)(1)(A)(i) unless a motion for such a modification is properly

made by the Director of the BOP or by a defendant who has fully exhausted their administrative

remedies. 18 U.S.C. § 3582(c)(1)(A). Fully exhausting administrative remedies requires a denial

by the warden of a defendant’s facility or waiting thirty days without receiving a response to a

request. 7 Id.

         Section 3582(c)(1)(A)’s exhaustion requirement is not waivable. See United States v.

Rivas, 833 F. App’x 556, 558 (5th Cir. 2020) (“Because the statutory language is mandatory—that

a prisoner must exhaust their BOP remedy before filing in district court—we must enforce this

procedural rule . . .”); United States v. Reeves, No. 18-00294, 2020 WL 1816496, at *2 (W.D. La.

Apr. 9, 2020) (“While the Court is                        well aware of the effects the Covid-19

pandemic . . . § 3582(c)(1)(A) does not provide this Court with the equitable authority to excuse

Reeves’ failure to exhaust his administrative remedies or to waive the 30-day waiting period.”). If

a defendant has not sought relief from the BOP, or has not waited thirty days since seeking relief,

the Court may not consider their motion.

         Shkambi submitted a request regarding his release, based on concerns relating to

COVID-19, to his warden on May 7, 2020. The warden denied the request on May 11, 2020. He

filed his original motion on June 17, 2020. He files this renewed motion following the Fifth

Circuit’s reversal of his case. Shkambi has, therefore, met section 3582(c)(1)(A)’s exhaustion

requirement.




7
  BOP regulations define “warden” to include “the chief executive officer of . . . any federal penal or correctional
institution or facility.” 28 C.F.R. § 500.1(a); United States v. Franco, 973 F.3d 465, 468 (5th Cir. 2020); c.f. United
States v. Campagna, 16 Cr. 78-01 (LGS), 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020) (holding that “the denial
of Defendant's request by the Residential Re-entry Manager suffices to exhaust his administrative rights”).

                                                         -8-
B. Shkambi Has Not Met § 3582(c)(1)(A)’s Requirement that “Extraordinary and
   Compelling Reasons” Warrant a Sentence Reduction.

       Shkambi’s compassionate release motion turns on his assertion that his long-haul

COVID-19 symptoms and risks to his health associated with reinfection of COVID-19—because

his obesity and gout medication place him at higher risk —constitute extraordinary and compelling

reasons to reduce his sentence. Shkambi’s assertion fails because his condition is not severe

enough to constitute “extraordinary and compelling reasons” under § 3582(c)(1)(A)(i).

       The Court has discretion to decide whether Shkambi’s conditions present “extraordinary

and compelling reasons” warranting a sentence reduction. See Shkambi, 2021 WL 1291609, at *4.

The Court is not bound by the Sentencing Commission’s policy statement and may consider any

relevant facts in evaluating Shkambi’s condition of incarceration. Id. Typically, courts consider

whether a defendant suffers from a serious health condition, has a record of rehabilitation, the

nature and circumstances of defendant’s offense, and whether a sentence is based on outdated law.

See Brooker, 976 F.3d at 238.

       When considering if a defendant’s health condition supports compassionate release, the

mere existence of COVID-19 in society cannot independently justify a sentence reduction. See

United States v. Miller, No. 2:17-CR-015-D, 2020 WL 2514887, *2 (N.D. Tex. May 15, 2020)

(citing United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)). For a defendant to be granted

compassionate release based on COVID-19, defendant must have a serious comorbidity and

evidence the facility is not effectively controlling the spread of the virus. See United States v.

Vasquez, No. CR 2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“General

concerns about the spread of COVID-19 or the mere fear of contracting an illness in prison are

insufficient grounds to establish the extraordinary and compelling reasons necessary to reduce a

sentence.”).


                                               -9-
       In the instant case, Shkambi fails to show that his condition warrants compassionate

release. Shkambi is not subject to a terminal illness. Shkambi’s conditions do not substantially

diminish his ability to provide self-care in prison. Shkambi has comorbidities of COVID-19,

including obesity and a suppressed immune system from his gout medication, but Shkambi already

contracted the virus and is past the phase of serious illness. The CDC considers reinfection with

COVID-19 possible, but very rare. See Centers for Disease Control and Prevention, Reinfection,

https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html (last visited Apr. 30,

2021). Shkambi suffers from long-haul COVID-19 symptoms, but these symptoms are insufficient

alone to constitute “extraordinary and compelling reasons.” Though unpleasant, tinnitus does not

warrant a sentence reduction. Numbness, heartburn, fatigue, and diarrhea are legitimate ailments,

but Shkambi is listed as a Care Level-1 inmate. This care level suggests his symptoms are

manageable in prison and do not warrant a sentence reduction for compassionate release. Aside

from these symptoms, Shkambi has not indicated other severe physical restrictions. His age of 39

also does not support compassionate release.

       Absent COVID-19, Shkambi would not present a basis for compassionate release because

his medical ailments are appropriately managed and do not impede his ability to provide self-care

in the institution. Further, FCI Elkton reports only two active cases among inmates and one active

case    among      staff.    See    Federal     Bureau      of    Prisons,    COVID-19        Cases,

https://www.bop.gov/coronavirus/ (last visited April 30, 2021). Though the alleged social

distancing restrictions at FCI Elkton are disturbing, Shkambi fails to present evidence

demonstrating a serious risk to his health. Compassionate release is not the proper means to

address his concerns about the facilities social distancing protocol and medical treatment decisions.




                                                -10-
As COVID-19 vaccines become more available, Shkambi’s risk of reinfection will decrease even

further until he receives the vaccine himself.

        Weighing the evidence, Shkambi fails to prove that his incarceration is “extraordinary and

compelling” under the § 3582(c)(1)(A)(i) framework. See United States v. Stowe, No. CR H-11-

803(2), 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25, 2019) (citation omitted) (stating that the

defendant generally “has the burden to show circumstances meeting the test for compassionate

release”). 8

        Under the rule of finality, federal courts may not “modify a term of imprisonment once it

has been imposed” unless one of a few “narrow exceptions” applies. Freeman v. United States,

564 U.S. 522, 526 (2011) (citing 18 U.S.C. § 3582(c)) (plurality op.); see also Dillon, 560 U.S. at

819 (same). Compassionate release is one of those exceptions, but a defendant must conform both

to the procedural and substantive requirements of § 3582(c)(1)(A) for a court to modify a sentence.

Because Shkambi has failed to meet the controlling requirements for compassionate release set

forth in § 3582(c)(1)(A)(i), his motion must be denied.9

                                                 IV. CONCLUSION

        It is therefore ORDERED that Defendant’s Renewed Motion for Reduction of Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) for Extraordinary and Compelling Reasons (Dkt. #515)

is DENIED.




8
 Given Defendant’s failure to meet § 3582(c)(1)(A)’s requirements, the Court need not address whether the applicable
18 U.S.C. § 3553(a) factors support a sentence reduction.
9
 In the alternative, the Court is also unable to order home confinement. The BOP has exclusive authority to determine
where a prisoner is housed; thus, the Court is without authority to order home confinement. 18 U.S.C. § 3621(b); see
also United States v. Miller, No. 2:17-CR-015-D (02), 2020 WL 2514887, at *1 (N.D. Tex. May 15, 2020) (“[N]either
the CARES Act nor the First Step Act authorizes the court to release an inmate to home confinement.”).

                                                       -11-
SIGNED this 30th day of April, 2021.




                           ___________________________________
                           AMOS L. MAZZANT
                           UNITED STATES DISTRICT JUDGE
